RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 1, filed on 22 February 2021, have been entered in the above-identified application.  Claim 3 has been cancelled by applicant.  Claims 1, 2, and 4-7 are pending, of which claims 6 and 7 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 22 October 2020.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchi et al. (U.S. Pub. 2014/0178622).
Fuchi relates to a gas barrier adhesive sheet.  Fig. 1 shows that the sheet comprises in order a release sheet 3b, a gas barrier layer 1, a pressure-sensitive adhesive layer 2, and a release sheet 3a.  See [0177].  The surface roughness Ra (arithmetic average roughness) of the protective layer is preferably 10.0 nm or less, and more preferably 8.0 nm or less. The surface roughness Rt (maximum roughness height) 
Fuchi teaches that the polymer component included in the pressure-sensitive adhesive is not particularly limited as long as the desired pressure-sensitive adhesive layer can be formed.  Examples of a pressure-sensitive adhesive that includes a rubber-based pressure-sensitive adhesive, etc.  See [0071].  Among rubber-based pressure-sensitive adhesives described at p. 5, [0089], a polyisobutylene resin is preferred.  The Examiner considers this to teach a polyisobutylene rubber adhesive with sufficient specificity as to anticipate the polyolefin-based adhesive resin of claim 1.
To claim 1, Fuchi anticipates all the features as claimed.
To claim 2, Fuchi teaches that the gas barrier pressure-sensitive adhesive sheet according to one embodiment of the invention may include a conductive layer of metals, alloys, metal oxides, electrically conductive compounds, mixtures thereof, and the like.  See [0156] and [0160].  The conductive layer may be formed by a deposition (evaporation) method, a sputtering method, an ion plating method, a thermal CVD method, a plasma CVD method, or the like..  See [0162].
	To claim 4, Fuchi teaches that the water vapor transmission rate of the gas barrier pressure-sensitive adhesive sheet at a temperature of 40º C and a relative humidity of 90% is normally 1.0 g/m2/day or less.  See [0184].

	Fuchi thus anticipates all the features as claimed.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 22 February 2021 regarding the 35 U.S.C. § 102 rejection of claims 1-5 of record over Fuchi (U.S. Pub. 2014/0178622) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 6 of the remarks that Fuchi fails to disclose a polyolefin-based adhesive or an epoxy-based adhesive resin as recited in amended claim 1.
The Examiner is not persuaded.  Fuchi teaches the use of rubber-based pressure-sensitive adhesives and the preferred such adhesive is polyisobutylene adhesive which is a polyolefin-based adhesive, see p. 5, [0089] of the reference.  Thus Fuchi anticipates the invention as claimed.
Accordingly, this 35 U.S.C. § 102 rejection is maintained.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796